Carpenter, J.
The bill alleges the existence of a highway over the land in question, and that the respondents are about to remove a side-walk thereon, and that the petitioner will be thereby specially damaged. To entitle the petitioner to a decree all these allegations must be proved ; and it must further appear that he has no adequate remedy at law.
It is very doubtful whether the remedy at law is not entirely adequate. If a public prosecution would compel a restoration of the highway to its former condition, and an action at law would afford a remedy for the special damage sustained, there would seem to be little need of a resort to a *519court of equity. But we waive the discussion of this question, as we are satisfied that upon the facts stated the petitioner is not entitled to relief.
Waiving also a discussion of tbe question whether the petitioner has such a special interest in the subject matter as will enable him to maintain an action in his own name, and conceding for the purposes of the case that he has such an interest, we will proceed to consider whether the locus in quo is a public way. •
To maintain this suit the petitioner must show, either that it is a public way in fact, or that the respondents have so treated it as to be estopped from denying, as against the petitioner, that it is a public way.
It is not pretended that it was ever laid out as a highway in any mode pointed out by statute ; but the claim is that it is a highway by dedication.
Dedication implies two things ; an intention on the part of the owner of the -land to devote -it to public use, and an acceptance of it for such use by the public.
. It is now the settled law of this state that a railroad company may dedicate land which it owns in fee, or, in conjunction- with the owner of the fee, land in which it has an easement, to the public as a highway. Green v. Canaan, 29 Conn., 157. But an intention to do so ought to be manifest. It will not be presumed ; on the contrary, in the absence of fraud, or conduct which misleads others, courts, will require that it be clearly and satisfactorily proved. It is not found expressly in this case, and will not be presumed as matter of law from the facts which are found.
It is manifest from the location of the land, and from the manner in which it has been treated by the respondents, that their intention in respect to it was simply to afford ample space to accommodate the public in coming to, remaining at, and departing from, their station.
They devoted it to public use in the same sense and .to the same extent that they did the station building ; and the use by the public of the land and of the station is for the same general purpose ; — their convenience in going to and from *520■the railroad trains. As it is the duty of the respondents to furnish suitable shelter for passengers while waiting for, and after leaving, their trains, • so it is equally their duty to furnish room for carriages, aside from ordinary highways. Indeed they have no right to take a highway for that purpose, and cannot do so without subjecting the public to inconvenience. When, therefore, the respondents have set apart a piece of land for this specific purpose, every presumption is against the idea that they intended to dedicate it to the public for an ordinary highway.
, The fact that the respondents graded and always kept in repair the space in question is very strong evidence that they did not intend to dedicate it to the public. Perhaps it is not a conclusive circumstance, as it may be rebutted or explained by other facts but we sec nothing in the present case to prevent it from having its full weight. All the circumstances of the case, when rightly considered, are quite as consistent with the supposition that the land was intended for the accommodation of the patrons of the railroad, as with the supposition that t-liey intended it-for an ordinary highway. That ■being so, there is certainly no presumption of law in favor of the latter.
We are also satisfied that the case does not find, either expressly or by implication, that the .public accepted this piece of land as a public way. It is certainly not found in express terms, and the facts stated will not justify us in inferring it as matter of law. Its use consists mostly in going to and from the station. For that purpose it is necessary and convenient. The public use it precisely as they would a mill yard, or a drive-way to a gentleman’s private residence. The only difference is in the extent of the use. The right to use, by all who have occasion, is derived from the same source, the consent of the owner. It is true the public use it to some extent in going to and from the premises of the petitioner, and,in crossing it for other purposes; but that furnishes -slight evidence of an acceptance by the public at large as a public way. On the other hand there are times, and those times would seem to be frequent, especially in the summer *521season, when the whole lot is occupied for standing room for carriages, and' so closely occupied that passage over it is attended with much difficulty. This is a strong circumstance tending to show that the use by the public corresponds with the presumed intention of the respondents, that this land should be a private way to accommodate the patrons of the railroad. It is consistent with that, and is, to a considerable extent, inconsistent with the idea of a public way.
We have thus adverted to some of the more important circumstances which satisfy us that we ought not to hold that the locus in quo is a highway by dedication.
The next inquiry is, whether the respondents are estopped from denying the existence of the alleged highway.
There is no evidence that the respondents have intention.ally induced the petitioner, or others, to believe that this was a public way. It is said that they permitted the town to lay out highways and to connect them by proper grading with-the alleged road ; that they permitted the borough to. light a portion of it at the public expense ; and permitted the petitioner to lay a portion of the side-walk in front of his own premises. We see nothing in all this that is calculated to mislead any one. None of these acts necessarily pre-suppose or require that the way in question should be a public way ; nor do we see anything to .indicate that the respondents knew, or had reason to believe, that the petitioner, or others, did not well understand the precise character of the way in question.
It is further said that the respondents’ engineer told the petitioner that this yras to be a public way. But it does not appear that he was authorized to speak for them, or that in assuming to do so he was in fact tlieir agent for that purpose. If the petitioner relied and acted upon any such information it was his own folly and in no sense the fault of the respondents.
It is also claimed that the respondents permitted the petitioner to erect his buildings, and to' use the way for all purposes connected with the buildings, as a highway. But it does not appear that such use in any way interfered with *522tbe objects and purposes for which they designed the land; nor - does it appear that they bad any reason to suppose that the petitioner was acting upon an erroneous impression as to the nature of the way; nor, indeed, that he would not have done precisely as he did had he known their real intentions. If he chose to erect his buildings upon a road or way, without ascertaining whether it was a public or private way, he is not in a condition to complain if it turns but to be a private way, when he supposed it to be otherwise, unless the other party has used some artifice to deceive, or has in some way intentionally misled him.
We are satisfied therefore that this doctrine of estoppel does not aid the petitioner in this case. •
The petitioner’s counsel further contend -that he has acquired a right of way over the premises,, in the use of which he cannot be disturbed. If he has acquired any such right, and it has been violated, an action 'at law, in which all the disputed facts can bo heard and determined by a jury, is the appropriate remedy. We may remark however that the petitioner’s case, as stated in the petition, does not rest upon any such ground; and it is quite probable that all the facts bearing upon that question do not appear, and were not fully investigated in the court below. It will be observed also that the acts of the respondents which are complained of do. not prevent the petitioner from using the way substantially as before. It is not a" question whether they have a right to close the way and exclude the petitioner and the public therefrom. They claim no such right. They admit fully their obligation to afford reasonable facilities to the public in going to and from their station. For that purpose they claim that all the locus in quo is at times necessary. To make it available they propose to use their platform for a walk, which, so far as appears, accommodates the public equally as well, and to remove the side-walk in dispute, so as to give more standing room, for carriages. This interferes somewhat with the petitioner’s business, but we.think that is one of the risks which he assumed in building as he did. At least we are not satisfied from anything appearing in the case *523that the respondents have lost their right to use and control the way in question in such reasonable manner as may seem to them best.
There are some questions of evidence reserved in the case, but we deem it unnecessary to consider them in detail.
We advise the Superior Court to dismiss the bill.
In this opinion the other judges concurred.